Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 1 of 19 PagelD# 120

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
)
CHMURA ECONOMICS & ) Case No. 3:19-ev-813
ANALYTICS, LLC, ) Judge Robert E. Payne
)
)
Plaintiff, )
)
v. )
}
RICHARD LOMBARDO, }
)
Defendant. )

DEFENDANT'S BRIEF IN OPPOSITION
TO PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

I. INTRODUCTION

Plaintiff Chmura Economics & Analytics, LLC (“Chmura”), anticipating a lawsuit from
Defendant Richard A. Lombardo (“Lombardo”) for unpaid overtime under the Fair Labor
Standards Act and unpaid commissions, filed a Complaint initiating the above-captioned action
seeking “injunctive relief for threatened breach of contract” -- an unenforceable Confidentiality,
Non-Competition & Non-Solicitation Agreement (the “Agreement”). Facing a Motion to
Dismiss, Chmura amended the Complaint to assert four claims for relief: (1) breach of the
Agreement; (2) declaratory judgment that the Agreement is enforceable and Chmura is entitled
to specific performance of it; (3) violation of the Detend ‘I'rade Secrets Act; and (4) conversion.
Chmura is now seeking expedited discovery.

Chmura simply does not meet the requirements set by this Court for expedited discovery.

It has not (and cannot) show that it is likely to succeed on the merits of its case. It has not (and

 

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 2 of 19 PagelD# 121

cannot) show that it has suffered irreparable harm. Chmura’s request is merely an attempt to
evade the requirements of Fed.R.Civ.P. 26(d)(1) and put pressure on Lombardo, an individual
who was underpaid by and is currently unemployed because of Chmura’s actions.

Lombardo respectfully requests that this Court deny the Motion for Expedited Discovery.

II. FACTS

The Parties Agreements

1. Chmura is a “software and consulting firm in the field of data analytics.”
Amended Complaint, §9. Chmura sells labor data SaaS called JobsEQ, which is a labor market
technology platform. Declaration of Richard A. Lombardo, §2 (the “Lombardo Dec.”) (attached
as Exhibit 1),

2. In February 2015, Chmura offered Lombardo a position as an inside sales
representative. Lombardo Dec., §3. The offer was memorialized in a letter dated February 3,
2015 and was signed by both Leslie Peterson (“Ms. Peterson”), the President and Chief Strategy
Officer of Chmura, and Lombardo (the “Offer Letter”), Lombardo Dec., 94 (a copy of the Offer
Letter is attached to the Lombardo Dec. as Exhibit A).

3. Pursuant to the Offer Letter, Lombardo’s annual base salary the first year was
$55,000 and each year thereafter it was $50,000. He was initially eligible for annual merit
increases. He was also supposed to receive commissions in the amount of 15% on the initial sale
of JobsEQ and 3% of annual renewals of JobsEQ. Lombardo Dec., 95.

4. According to the Offer Letter, “[n]ew sales commissions will transact as client
Signatures are secured to the JobsEQ license agreement by Chmura’s accounting department”

and payment was supposed to be made to me “the month following the transact date.” Lombardo

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 3 of 19 PagelD# 122

Dec., Ex. A. The Offer Letter refers to an “employment agreement.” The only document attached

to the Offer Letter was a Confidentiality, Non-Competition & Non-Solicitation Agreement (the

“Agreement”). Lombardo Dec., {7 (a copy of the Agreement is attached to the Lombardo Dec. as

Exhibit B).

5. On or about February 4, 2015, Lombardo and Chmura executed the Agreement.
Lombardo Dec., 4/7.

6. The Agreement contains the following confidentiality provision:

Accordingly, Employee shall not, during the term of his/her employment
and thereafter regardless of the reason for his/her termination, reveal or
disclose to any person outside of the Company, or use for his/her own
benefit or the benefit of any other person or entity, any confidential or
proprietary information concerning the business or affairs of the
Company, or concerning the Company’s customers, clients or employees
(“Confidential and Proprietary Information”).

Lombardo Dec., Ex. B, (Agreement, Jl). There is no temporal limit on the confidentiality

provision,

7

The Agreement contains the following covenants not to compete or interfere:

For a period beginning on the Effective Date of this Agreement and
ending two (2) years after the employment relationship between Employee
and the Company terminates for any reason whatsoever (“the Restricted
Period”), Employee shall not:

ok ae
(b) directly or indirectly, perform, whether as an employee,
independent contractor, consultant, agent, or owner, the same, similar, or
substantially similar job duties or services as s/he performed for the
Company on the date of his/her termination or within the one (1) year
period preceding the date of his/her termination for or on behalf of any
person or entity that engages in the Company’s Business in any
geographic areas serviced by Employee or in which Employee provided
goods or services on behalf of the Company during his/her employment
with the Company;

(c) directly indirectly, on behalf of himself or any other person,
partnership, company, corporation or other entity, solicit or attempt to
solicit for purposes of providing products or services that are the same

 

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 4 of 19 PagelD# 123

or substantially similar to the Company’s Business any individual or
entity to whom Employee provided products or services at any time during
the period of his/her employment with the Company, to whom Employee
pursued on behalf of the Company, or of whom Employee had knowledge
based on his/her employment with the Company because the Company
provided products or services to or actively pursed [sic] the individual or
entity during Employee’s employment.

Lombardo Dec., Ex. B (Agreement, Terms of Agreement, §3(b) & (c)) (emphasis added).

8. Pursuant to the Agreement, “Company’s Business” is defined as “services in the
field(s) of economics, workforce development, economic development, strategic planning, and
software design and licensing.” Lombardo Dec., Ex. B (Agreement, Reasons for Agreement, $1).

9, The Agreement is governed by Virginia law. Lombardo Dec., Ex. B (Agreement,
Terms of Agreement, $7).

10. The Agreement further provides that “ji]n the event of a breach or a threatened
breach by Employee of any of the provisions of Sections 1, 2, or 3 of this Agreement, the
Company shall be entitled to a [...] permanent injunction restraining Employee from breaching
the same.” Lombardo Dec., Ex. B (Agreement, Terms of Agreement, 10).

11. Lombardo began his employment on or around February 18, 2015. Lombardo
Dec., (8. His sole responsibility was to sell JobsEQ and its add-ons, such as RTI (Real Time
Intelligence), Firm List, Extra Seats and Labor EQ across the nation. Lombardo Dec., 8.

Chmura‘s Improper Alteration of Employment Terms

12, Chmura repeatedly changed the terms of the commissions payments Lombardo
was entitled to receive under the Offer Letter to its advantage and to his disadvantage. Lombardo
Dec., 9. For example, shortly after Lombardo started working at Chmura, Chmura told him that

it would only pay him 3-5% for closing sales on leads that Chmura deemed to be “warm leads,”

instead of the 15% agreed to in the Offer Letter. Lombardo Dec., {9. These leads, however, were

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 5 of 19 PagelD# 124

leads that Lombardo found in a magazine or that were in Salesforce (the CRM used by Chmura)
but had not been worked in several months or years by anyone at Chmura. Lombardo Dec., 99.

13. In 2017, Lombardo closed a sale with the Oklahoma Department of Commerce,
which required a perfunctory RFP. Lombardo Dec., 10. Not only was he not permitted to
complete the RFP, but he was not paid any commissions on the sale because Chmura decided
that it would not pay commissions on sales that required an RFP. Lombardo Dec., 10.

14. On March 28, 2019, Chmura amended the Offer Letter (the “Amendment”) as
follows: “The reference to annual merit increases is hereby deleted. In addition, Chmura would
like to clarify that commissions become payable once Chmura receives the payment on the sale.”
Lombardo Dec., 10 (a copy of the Amendment is attached to the Lombardo Dec. as Exhibit C).
The Amendment further provides that the “letter is intended to amend the terms of your
employment previously agreed to by you and Chmura Economics & Analytics, LLC in the
Company’s offer letter you dated February 4, 2015” and “[a]ll other terms and conditions of the
offer letter remain unchanged.” Lombardo Dec., {I 1.

15. In effect, Chmura changed when Lombardo would be paid commissions and
eliminated any possibility of an annual merit increase. Despite being unhappy about these
changes, Lombardo signed the Amendment. Lombardo Dec., 12.

The Last Changes

16. In the fall of 2019, Lombardo learned that Chmura was going to make more
changes to the operations of the inside sales team. Lombardo Dec., (13. Chmura was going to
redistribute the customers — i.e. take away customers from Lombardo and give them to other
sales representatives who did not have as many customers in their book. Lombardo Dec., 13.

Because he spent more than four years and many hours, including numerous overtime hours,

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 6 of 19 PagelD# 125

building his book and closing sales, Lombardo would be materially damaged by this change.
Lombardo Dec., 13. Lombardo was upset about this change. Lombardo Dec., 413.

17. Eli Auerbach (“Auerbach”), the manager of the sales team, held a meeting on or
about October 2, 2019 to discuss these changes. Lombardo Dec., 414. The meeting was
intentionally scheduled when Lombardo was demoing JobsEQ to a potential customer.
Lombardo Dec., 14. The purpose of the meeting was to divide Lombardo’s customers amongst
the other inside sales representatives. Lombardo Dec., 14.

18, On October 3, 2019, after learning about the meeting, Lombardo met with
Auerbach to discuss this change. Lombardo Dec., 915. Lombardo asked Auerbach what was
going on and why they would make a change that only negatively affected Lombardo. Lombardo
Dec., 715.

19. By this time, Lombardo believed that he was owed overtime and unpaid
commissions. Lombardo Dec., $16. In fact, Lombardo informed Auerbach at least two months
before the October 3, 2019 meeting that he was entitled to overtime pay. Lombardo Dec., 16.
Lombardo was never compensated for the overtime that he worked in the more than four years
that he was employed at Chmura. Lombardo Dec., 416.

20. It was at the October 3, 2019 meeting that Lombardo stated that he would
amicably separate from Chmura if it paid him $100,000. Lombardo Dec., 17. This demand was
to compensate him for some, but not all, of his unpaid overtime and commissions. Lombardo
Dec., §17. Lombardo offered to smoothly transition his customers to the other sales

representatives at Chmura. Lombardo Dec., $17.

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 7 of 19 PagelD# 126

21. Chmura did not accept the offer and, instead, Auerbach instructed Lombardo to
continue to work. Lombardo Dec., {18. Accordingly, Lombardo went to a conference in Texas
and Indianapolis between October 3, 2019 and October 17, 2019. Lombardo Dec., 918.

22. On October 17, 2019, Auerbach approached Lombardo and asked what was going
to happen. Lombardo Dec., 19. Lombardo told him that he did not understand why Chmura was
treating him this way due to the number of customers that Lombardo obtained for it and the
amount of sales that he achieved. Lombardo Dec., 419. Lombardo reiterated that he had a claim
for unpaid overtime. Lombardo Dec., 419. Auerbach suggested that Lombardo leave the office
for the day while Chmura determined what to do with his offer to separate for $100,000.
Lombardo Dec.,, 419.

23. Lombardo left the office around 10:00 a.m. on October 17, 2019. Lombardo Dec.,
4/20. Because he had a work issued laptop at home, Lombardo decided to work from home and
make sure he took care of his customers. Lombardo Dec., {20. Additionally, he had a demo
scheduled in the afternoon. Lombardo Dec., 920. By the time he arrived home, he was locked out
of Salesforce and had no access to e-mail. Lombardo Dec., §20. He could no longer do any work.
Lombardo Dec., 720.

24. Chmura terminated Lombardo’s employment on October 21, 2019. Lombardo
Dec., 421. Aisha Ortiz, who works in the Human Resources department at Chmura, informed
Lombardo that he was placed on unpaid leave on October 17, 2019 and that he was terminated
effective October 21, 2019. Lombardo Dec., 421. Ortiz offered Lombardo $10,000 as a
severance package. Lombardo Dec., §21. She stated that she would send over the offer in

writing. Lombardo Dec., 21.

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 8 of 19 PagelD# 127

25. Prior to receiving the severance offer, on October 21, 2019, Lombardo received a
letter from counsel for Chmura, Lombardo Dec., §22 (a copy of the October 21, 2019 letter is
attached as Exhibit D to the Lombardo Dec.).

26. ‘In the letter, counsel demanded that Lombardo sign a statement under penalty of
perjury that: (1) identifies every Chmura client with whom Lombardo talked to about his
possible departure from Chmura; (2) identifies every Chmura client Lombardo spoke with on or
after October 17, 2019; (3) identifies every Chmura competitor with whom Lombardo discussed
employment in the past six months; (4) confirms that Lombardo returned all Chmura property;
and (5) states that Lombardo agrees to refrain from making defamatory remarks about Chmura.
Lombardo Dec., 23, Ex. D. Lombardo sent the letter to his attorneys at McCarthy, Lebit, Crystal
& Liffman for review and response. Lombardo Dec., 24.

27, On October 21, 2019, counsel for Lombardo sent an e-mail to assure Chmura and
Chmura’s counsel that Lombardo had not taken any action to interfere with the business and that
he did not intend to contact Chmura’s clients or otherwise disrupt its business. Lombardo Dec.,
425 (a copy of the October 21, 2019 e-mail is attached as Exhibit E to the Lombardo Dec.),
Chmura’s counsel confirmed receipt.

28. On October 24, 2019, counsel for Lombardo sent a full response to the October
21, 2019 letter to Chmura’s counsel and demanded a response by October 31, 2019. Lombardo
Dec., 26 (a copy of the October 24, 2019 letter is attached as Exhibit F to the Lombardo Dec.).

29. In response to the October 24, 2019 demand, on October 31, 2019, Chmura filed
the above-captioned action.

Chmura's Failure to Show Any Need for Expedited Discovery

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 9 of 19 PagelD# 128

30. Chmura asserts that it needs expedited discovery because Lombardo threatened to

violate the Agreement. Chmura does not claim in the Amended Complaint or in the Motion for

Expedited Discovery that Lombardo did anything other than threaten to violate the Agreement.

31. In fact, Lombardo has not taken a single step to violate the Agreement:

Lombardo never interviewed for any position at Emsi, an affiliate of
Strada Education Network, and the only competitor of Chmura’s of which
Lombardo is aware (Lombardo Dec., 428);

Lombardo has no intention of interviewing with Emsi or any other
potential competitor of Chmura (Lombardo Dec., 428);

Lombardo has no intention of contacting Emsi or any other potential
competitor of Chmura (Lombardo Dec., 28);

Lombardo does not have any Chmura property or information in his
possession, custody or control, as all such property has been turned over to
and is in the custody of his counsel in this case' (Lombardo Dec., 30);
Lombardo does not have any written or electronic client lists, Chmura
documents, materials or software (Lombardo Dec., 32); and

Lombardo has not made any disparaging comments to any customer or

potential customer of Chmura (Lombardo Dec., 33).

 

' On October 21, 2019, Lombardo informed his counsel at McCarthy, Lebit, Crystal &
Liffman that he was in possession of the laptop and miscellaneous items and would give them
back to Chmura whenever it wished. Lombardo Dec., 930. Lombardo does not know if counsel
communicated this to Chmura’s counsel and was never instructed where to send the laptop and
miscellaneous items. Lombardo Dec., 430.

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 10 of 19 PagelD# 129

32. Lombardo ts currently unemployed. Lombardo Dec., 434. Lombardo is actively
seeking employment with companies that are not competitors of Chmura, but has been unable to
secure a new position. Lombardo Dec., 934.

33. Because Lombardo has taken no action, necessarily, Lombardo has caused no

irreparable harm to Chmura,

Il, LAW AND ARGUMENT

A. This Court should use the Winter test when determining whether to grant the
Motion for Expedited Discovery.

The Court has “wide latitude in controlling discovery and . . . its rulings will not be
overturned absent a showing of clear abuse of discretion.” ForceX, Inc. v. Tech. Fusion, LLC,
2011 U.S, Dist. LEXIS 69454 (E.D.Va. June 27, 2011) citing Rowland v. Am. Gen. Fin., Inc.,
340 F.3d 187, 195 (4° Cir. 2003). The discovery rules allow a court to adjust the discovery time
outlined by Rule 26, and “if warranted, to expedite the time for responding to the discovery
sought.” Physicians Interactive v. Lathian Sys., Inc., 2003 U.S. Dist. LEXIS 22868, *4 (E.D. Va.
Dec. 5, 2003). Although expedited discovery may service justice, the decision to grant expedited
discovery is rare because steps must be taken to protect defendants from the potential damages of
speeded up remedies. See generally, Notaro v. Koch, 95 F.R.D. 403, 405 (S.D.N.Y. 1982).

Courts have found that immediate discovery “should be granted when some unusual
circumstances or conditions exist that would likely prejudice the party if he were required to wait
the normal time.” FerceX, 2011, LEXIS 69454 at *10 citing Fimab-Finanziaria Maglificio
Biellese Fratelli Fila, S.p.A. v. Helio Import/Export, Inc., 601 F, Supp. 1, 3 (S.D. Fla. 1983).
“Prior to 2008, many courts utilized a test for expedited discovery which relied heavily on the

plaintiff showing that it could meet the first and second prongs of the Blackwelder test required

10

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 11 of 19 PagelD# 130

to obtain a preliminary injunction.” /d.; See Blackwelder Furniture Co, of Statesville v. Seilig
Mfz., 550 F.2d 189 (4" Cir. 1977). These two factors were (1) the likelihood of irreparable harm
to the plaintiff if the preliminary injunction is denied; and (2) the likelihood of harm to the
defendant if the preliminary injunction is granted). See, Physicians Interactive, 2003 U.S. Dist.
LEXIS 22868, 2003 WL 23018270, at *4; Religious Tech. Cir. V. Lerma, 897 F, Supp. 260, 267
(E.D. Va. 1995).

However, since the Supreme Court’s decision in Winter v. Natural Res. Def Council,
Ine., 555 U.S. 7, 129 8. Ct. 365, 374-75, 172 L. Ed. 2d 249 (2008) the Fourth Circuit has favored
“a stricter standard which requires the plaintiff seeking a preliminary injunction to demonstrate a
‘clear showing’ of the following factors: (1) Plaintiff is likely to succeed on the merits at trial;
(2) Plaintiff is likely to suffer irreparable harm in the absence of preliminary relief ; (3) the
balance of the equities tips in plaintiffs favor, and (4) an injunction is in the public interest.”
ForceX, 2011 LEXIS 69454 at *11.

Without a specific standard defined in the Federal Rules on expediting discovery, courts
have considered using either the modified preliminary injunction factors found in Winter or a
“reasonableness,” or “good cause” test. Jd. Notwithstanding these two approaches, the United
States District Court for the Eastern District of Virginia has chosen to apply the modified
preliminary injunction factors rather than the “reasonableness” standard factors when
determining whether to expedite discovery. The Eastern District of Virginia specifically stated
that it “disagreed that the reasonableness standard is in line with the reasoning of Supreme Court
and the Fourth Circuit...” ForceX, 2011 LEXIS 69454 at *13. Furthermore, it reasoned that
procedurally, the modified preliminary injunction approach made more sense because, “Motions

for expedited discovery are routinely considered either during a court’s consideration of motions

li

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 12 of 19 PagelD# 131

for a preliminary injunction or temporary restraining order, or directly before such motions in
order to prepare for a preliminary injunction argument.” Jd.

Finally, in mirroring the Fourth Circuit and the Supreme Court’s strong emphasis on the
first two factors of the modified preliminary injunction test, the Eastern District of Virginia has
held that the two elements that must be weighted most heavily in determining if expedited
discovery is warranted are: (1) A strong showing of success on the merits of the action by the
Plaintiff and (2); A showing that irreparable harm is likely and not simply possible. /d. at *15
citing Winter, 128 S. Ct. at 374-75.

Based on the foregoing, this court should analyze Chmura’s motion for expedited
discovery under the modified preliminary injunction test first stated in Winter. This test
corresponds more closely with the idea that granting court relief outside of the federal rules
should be limited to unusual circumstances, and only where the plaintiff has made a clear
showing that such relief is necessary. fd. Additionally, because motions for expedited discovery
are considered during or before a motion for a preliminary injunction, it is most logical to treat
the motion for expedited discovery under a similar standard as to the preliminary injunction
standard.

Therefore, in determining whether the motion for expedited discovery should be granted,
this court should consider (1) whether the Chmura is likely to succeed on the merits at trial; and
(2) whether the Chmura is likely to suffer irreparable harm in the absence of preliminary relief.

B. Chmura is not entitled to expedited discovery because it has not shown that it will
succeed on the merits set forth in its Complaint.

Chmura alleges that Lombardo breached the Agreement by “improperly refusing to
return a laptop and confidential and trade secret information belonging to Chmura after the

termination of his employment and despite Chmura’s repeated requests.” Amended Complaint,

12

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 13 of 19 PagelD# 132

"47. Chmura also alleges that Lombardo “has threatened to materially breach his non-solicitation
obligations through his stated plans to contact Chmura’s customers to divert that business from
Chmura” and “to materially breach his non-competition obligations through his stated plans to
take Chmura’s customers to a competitor.” Amended Complaint, 952-53. As a remedy, Chmura
secks injunctive relief. Chmura, however, has not and cannot show that it is likely to succeed on
the merits of these claims.

The United States Supreme Court has indicated that “[i]t is not enough that the chance
of success on the merits be “better than negligible.’” Jn re Abebe, 466 B.R. 63, 65, 2012 Bankr.
LEXIS 166, *4 (4 Cir. 2012) citing Nken v. Holder, 556 U.S. 418 (2009). More than a mere
possibility of relief is required. /d. A plaintiff must make a strong showing of success on the
merits in order to succeed. ForceX, 2011 LEXIS 69454 at *18 (holding that the Piaintiff did not
make a strong showing of success on the merits that the non-compete provision would be held
enforceable against Defendant because the non-compete was broadly stated and unduly
burdensome, and the Plaintiff failed to estabhsh otherwise).

Under Virginia law, “[a] non-competition agreement between an employer and an
employee will be enforced if the contract is narrowly drawn to protect the employer’s legitimate
business interest, is not unduly burdensome on the employee’s ability to earn a living and is not
against public policy.” Omniplex World Servs. Corp. v. US Investigations Servs., 270 Va. 246,
249 (2005); see also Alston Studios, Inc. v. Lloyd V. Gress & Associates, 492 F.2d 279 (4™ Cir.
1974). “Because such restrictive covenants are disfavored restraints on trade, the employer bears
the burden of proof and ambiguities in the contract will be construed in favor of the
employee.” /d. (emphasis added). Whether a covenant not to compete is enforceable is a

question of law. Id.

13

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 14 of 19 PagelD# 133

According to the Supreme Court of Virginia:

These standards have been developed over the years to strike a balance
between an employee’s right to secure gainful employment and the
employer’s legitimate interest in protection from competition by a former
employee based on the employee’s ability to use information or other
elements associated with the employee’s former employment. By its very
name, a covenant not to compete is an agreement to prevent an employee
from engaging in activities that actually or potentially compete with the
employee's former employer. Thus, covenants not to compete have
been upheld only when employees are prohibited from competing
directly with the former emplover or through employment with a

direct competitor.

id. (holding that the covenant not to compete was overbroad and unenforceable because the
prohibition in the non-compete was not limited to employment that would be in competition with
Omniplex) (emphasis added),

“Covenants that are ambiguous, that prevent an employee from doing work unrelated to
the work that they previously did for the employer, or that go beyond the employer’s legitimate
interest are unenforceable.” Fame vy, Allergy & Immunology, PLC, 91 Va. Cir. 66, 72 (Roanoke
2015). “[A] covenant not to compete is functionally overbroad and unenforceable if it prevents
an employee from working for companies not in competition with the former employer or it
prevents an employee for pursuing noncompeting employment positions with any employer.”
Lasership, inc. v. Watson, 79 Va. Cir. 205, 212 (Fairfax Cty. 2009) (holding that the non-
compete, non-solicitation and confidentiality clauses over broad and unenforceable).

“Although Virginia courts will look to the intent of the parties to determine severability
of clauses or provisions, they will not ‘blue pencil’ a contract to make it enforceable.” Better
Living Components, Inc, v. Willard Coleman & Blue Ridge Truss & Supply, 67 Va. Cir. 221,
226-227 (Albemarie Cty. 2005). “The Court will not edit, add to, or otherwise revise an

agreement to make it enforceable.” Fame, 91 Va. Cir. At 71.

14

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 15 of 19 PagelD# 134

The same standards that apply to non-competition agreements also apply to non-
solicitation agreements and confidentiality agreements. Lasership, Inc, 79 Va. Cir. At 214 (non-
solicitation); Darton Envtl., inc. v. FJUVO Collections LLC, 332 F.Supp.3d 1022, 1030
(W.D.Va. 2018) (confidentiality). A confidentiality provision with no temporal limitation is
unenforceable under Virginia law. Darton Envtlw., Inc., 332 F.Supp.3d at 1030 (citing
Integrated Direct Mktg., LLC v. May, 129 F. Supp.3d 336, 341 (E.D.Va. 2015) aff'd, 690
F.Appx. 822 (4"" Cir. 2017).

Here, the Agreement is unenforceable because it is overbroad and unduly burdensome.
Despite Chmura solely selling a narrow software product and Lombardo solely acting as an
inside sales representative, Company’s Business is so broadly defined in the Agreement that, if
enforced, Lombardo could not work in sales for any company providing any services in:

e Economics, which ts defined by the Oxford Dictionary as “the branch of
knowledge concerned with the production, consumption, and transfer of wealth”
and which would include banks, insurance companies, financial investment firms,
accounting firms, stock brokerages, and credit-card companies, among many
others.

e Workforce development, which is undefined in the Agreement, but may include
companies that provide worker training and human resource consulting firms.

¢ Economic development, which is undefined in the Agreement, but may include
economic consulting companies such as Bain & Company and McKinsey &
Company.

* Strategic planning, which Bain & Company defines as “a comprehensive process

for determining what a business should become and how it can best achieve that

15

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 16 of 19 PagelD# 135

goal” and may include management, operations, information technology, human
resource or marketing firms.

e Software design and licensing, which is so vast it may include Microsoft,
Alphabet (Google), IBM, Facebook, Oracle and many more large and small
companies.

Likewise, Lombardo could not solicit and sell any unrelated services to customers of
Chmura in the above industries despite any failure of the products or services to compete.
Consequently, there is strong evidence that the non-competition and non-solicitation provisions
of the Agreement are unenforceable.

Additionally, many of Chmura’s claims are based on the argument that Lombardo is in
possession of a laptop issued by Chmura, which contains confidential and sensitive information
in breach of the confidentiality provision of the Agreement. First, the confidentiality provision of
the Agreement is unenforceable. The confidentiality provision does not contain any temporal
limitation.

Second, there is no evidence that Lombardo remains in possession of the laptop or other
miscellaneous items or that he used or accessed it for any improper purposes. In fact, Lombardo
could not access the key programs containing customer information (Salesforce and his e-mail)
as of October 17, 2109. Lombardo intended to use the laptop and the information contained
therein to service Chmura’s customers and pitch to potential customers. Moreover, Lombardo
informed his counsel (who was communicating with Chmura’s counsel) at the time that he would
return the iaptop whenever they wished. He does not know if this was communicated to

Chmura’s counsel.

 

* See www.bain.com/insi ghts/management-tools-strategic-planning

16

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 17 of 19 PagelD# 136

Chmura has failed to make any showing of success on the merits of its case and,
therefore, its motion for expedited discovery should be denied.

C. Chmura is not entitled to expedited discovery because it has not shown that it will
suffer irreparable harm.

In order to succeed on its Motion for Expedited Discovery, Chmura must also
demonstrate that it would likely suffer irreparable harm in its absence. ForceX, 2011 LEXIS
69454 at *13. A party must make a showing that irreparable harm is likely and not simply
possible. /d. Additionally, the harm, to qualify as “irreparable,” must be neither remote nor
speculative but actual and imminent and must represent an immediate threat of irreparable harm.
Tiffany v. Forbes Custom Boats, Inc., 1992 U.S. App. LEXIS 6268, *1 (4" Cir. 1992).
Furthermore, to prove irreparable harm, plaintiffs must offer more evidence than a reasonable
tear of alleged threats. Notaro, 95 F.R.D. at 405.
Here, Chmura fails to plead any irreparable injury because it has not shown that the harm
is actual or imminent, nor has it offered more evidence than its fear of alleged threats. In effect,
Chmura explicitly pleads that it has not been harmed but could be, if Lombardo carried through
his alieged threats:
Lombardo’s actions pose a continuing threat to Chmura and its business.
The improper refusal to return Chmura’s property and proprietary
information, and Lombardo’s repeated threats to steal customers to whom
that information relates, will cause Chmura irreparable harm in the form
of, among other things, lost revenue and lost goodwill from the long-
standing customer relationships in which it has substantially invested.

Amended Complaint, 42 (emphasis added). How, exactly, will Chmura be irreparably harmed if

Lombardo takes no action? It won’t. In fact, Chmura fails to plead that Lombardo took any

action (i.e. solicited Chmura’s clients or became employed in sales by a competitor).

17

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 18 of 19 PagelD# 137

There is no evidence that Lombardo has or intends to cause Chmura any harm. Lombardo
has not made any disparaging comments to any customer or potential customer of Chmura.
Lombardo has not sought employment from a competitor or provided any information about
Chmura to a competitor. Lombardo is currently unemployed and is not seeking employment by
any competitor of Chmura. Lombardo never interviewed for a position at any competitor and has
no intention of interviewing with a competitor. Additionally, Lombardo is not in possession of
any of Chmura’s property.

Therefore, because Chmura has not shown that it will suffer irreparable harm, its motion
for expedited discovery should be denied.

CONCLUSION

Based on the above analysis, Chmura has failed to show that it will succeed on the merits
of the case and that it will suffer irreparable injury. Therefore, this Court should deny Chmura’s
motion for expedited discovery.

Respectfully Submitted,

!s/ Thomas J. Powell
Thomas J. Poweil, Esq., VSB #27604
3603-D Chain Bridge Road
Fairfax, VA 22030-3244
Tel: (703) 293-9050 | Fax: (703) 293-9075

Email: tom@tjplaw.com

Christine Marie Cooper, Esq. (Ohio Bar
#0079160)

Koehler Fitzgerald LLC

1111 Superior Avenue East, Suite 2500
Cleveland, OH 44114

Tel: (219) 539-9376 | Fax: (216) 916-4369

Email: ccooper@koehler.law

Attorneys for Defendant Richard Lombardo

18

 
Case 3:19-cv-00813-REP Document 15 Filed 12/15/19 Page 19 of 19 PagelD# 138

CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing has been served on this 15th day of

December 2019, via the Court’s CM/ECF filing system, upon the following:

Rodney A. Satterwhite (VSB #32907)
Heidi E. Siegmund (VSB #89569)
McGuireWoods LLP

Gateway Plaza

800 East Canal Street

Richmond, Virginia 23219

(Office) (804) 775-1000

(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mecguirewoods.com

Counsel for Plaintiff

‘si Thomas J. Powell
Thomas J. Powell

19

 
